Fitzgerald, J.
No satisfactory reason has been presented by any of the respondents for disobedience of the writ of mandamus issued by this court. The alleged technical irregularities urged by counsel are purely dilatory. As the writ was regularly granted, pursuant to jurisdiction vested in the court, its validity cannot be collaterally assailed in this proceeding. The sole question involved is whether a willful disregard of the order of the court should go unpunished. Had the numerous excuses for disobeying the writ been supplemented by a frank avowal of intention to comply with the mandamus, the court might have attached some force to the protestations that the contuipaeious action of the respondents was due to an insufficient understanding of the order. Even now, after a clear conception of its terms and meaning, their attitude can scarcely be construed into one of submissiveness, since no unequivocal intention of immediate compliance is manifested by them. In contending that they were entitled to be separately heard on the original application, the respondents overlook the fact that the writ was not directed to them as individuals, but to a board, of which they are members, and which was represented by the cor- ' poration counsel, its duly constituted attorney. The past conduct and present attitude of the respondents are consistent only with a willful and persistent refusal to obey. The mandate of the court is not to be trifled with, else the administration of justice will fall into ridicule. Each of the following-named respondents is' adjudged guilty, and it is directed that they be severally punished by imprisonment until they shall obey the writ, provision to be inserted in the order to be entered hereon for opportunity to comply: Thomas E. Eoley, Martin Engel, John J. Murphy, Adolph 0. Hotteuroth, Eugene A. Wise, Charles H. Francisco, Adam H. Leich, William A. Doyle, Martin F. C'only, Joseph Cassidy, Frank J. Goodwin, John T. Oakley, Francis F. Williams, Bernard C. Murray. And it is. further ordered that each of the above-mentioned respondents be fined in the sum of $100.
Ordered accordingly.